Whitfield, C. J.
This writ of error was taken to a conviction for the statutory offense of wantonly and maliciously shooting at or into an occupied house.
The trial court did not err in permitting a witness to testify that persons, were struck by shots fired into the house at the time of the offense charged, since proof of any fact with its circumstances, even though amounting to a distinct crime, if it has some relevant bearing upon the issue being tried, is admissible against an objection that it is immaterial. Wallace v. State 41 Fla. 547, 26 South. Rep. 713.
There was no error in excluding the testimony of a witness who was with the accused as his wife at the time the alleged offense was committed, that she was struck by shots fired from the house into which the accused shot, as such testimony had no material bearing on the guilt or innocence of the accused under the charge and the testimony of the witnesses. The same rule is applicable to the exclusion of evidence that the persons in the house *152into which the accused shot were drinking whiskey. Such evidence was immaterial to the issue being tried.
No error was committed in refusing to strike testimony of a witness who was in the house shot into, stating the circumstances but not the merits of a difficulty he had with the accused shortly prior to the time the house was shot into by the accused. The circumstances of the previous difficulty tended to show the motive of the accused in committing the act charged against him.
The judgment is affirmed.
Taylor, Shackleford, Cockrell and Hocker, J. J., concur.